Pannell, Presiding Judge,
concurring specially with the dissent.
I agree with the majority opinion as to its rulings as to enumeration of error no. 10, and I disagree with Division 1 of the dissent.
However, I agree with Division 2 of the dissent in that it was reversible error under the facts of this case to charge "if you find and believe that the defendant is not guilty of any crime, or if you have a reasonable doubt as to his guilt, it would be your duty to acquit.”
In my mind, the questions of the jury and charge given to them could have confused them into believing that if they found defendant’s possession of stolen goods *939was a crime in this case ((a) receiving stolen goods, or (b) theft of auto parts) they could convict of the crime charged in the indictment ((c) theft of a motor vehicle). I do not believe the recharge cleared this point in their minds. They could have believed that if they thought him guilty of crime (a) or (b), they could find him guilty of crime (c).